OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. Respondent’s claims with respect to the arbitrator’s refusal to grant an adjournment and his refusal to accept certain evidence raise no cognizable objection to the arbitration award, given our narrow scope of review (CPLR 7511, subd [b], par 1, cl [i]).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.